Citation Nr: 0207943	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder.

2.  Entitlement to service connection for lumps in the 
joints.

3.  Entitlement to service connection for a nerve disorder to 
include numbness in the hands.

4.  Entitlement to service connection for a disorder 
manifested by spots on the arms and legs.

5.  Entitlement to service connection for right shoulder 
injury residuals.

[The issues of entitlement to increased ratings for post-
traumatic stress disorder (PTSD) and for a skin disability 
will be addressed in a later decision.]



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

The issues concerning whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a liver disorder; entitlement to service 
connection for lumps in the joints, a nerve disorder to 
include numbness in the hands, and spots on the arms and 
legs; entitlement to service connection for right shoulder 
injury residuals; and entitlement to an increased rating for 
a skin disorder are before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon.  The issue of entitlement to an increased 
rating for PTSD is on appeal from a rating decision in 
September 1999.  In December 1998, the veteran provided 
testimony before a hearing officer at the RO.  

The Board is undertaking additional development on the issues 
of entitlement to increased ratings for PTSD and for a skin 
disability.  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  In a February 1989 rating decision, the RO denied service 
connection for a liver disorder; the veteran did not timely 
appeal that decision.  

2.  Evidence added to the record since the February 1989 
rating decision does not bear directly and substantially upon 
the matter of service connection for a liver disorder, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  There is no competent evidence that the veteran has a 
chronic disorder manifested by lumps in the joints, a nerve 
disorder to include numbness of the hands, or a disorder 
manifested by spots on the arms and legs.

4.  A right shoulder disorder was not manifested in service 
and there is no competent evidence linking any current right 
shoulder disorder to service or to any injury therein.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the February 1989 
rating decision denying service connection for a liver 
disorder is not new and material, and that claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).

2.  Service connection for lumps in the joints is not 
warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).

3.  Service connection for a nerve disorder to include 
numbness of the hands is not warranted.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

4.  Service connection for a disorder manifested by spots on 
the arms and legs is not warranted.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).

5.  Service connection for right shoulder injury residuals is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which, in 
pertinent part, provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  38 U.S.C.A. § 5103A (West Supp. 
2001).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  It applies in the instant case.  

During the course of the appellate process, the provisions of 
38 C.F.R. § 3.156 with respect to new and material evidence 
were changed, effective August 29, 2001.  However, 
application of the changes in § 3.156 was limited to claims 
to reopen received on or after August 29, 2001.  Since the 
appellant's claim to reopen was received prior to August 29, 
2001, the new § 3.156 provisions are not applicable in his 
case and the prior law will be applied. 

Even though the RO originally adjudicated the claims prior to 
the enactment of the VCAA, the Board concludes that VA's 
duties have been fulfilled.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The discussions in the rating decision in August 
1995, statement of the case dated in June 1996, and 
supplemental statements of the case (SSOCs) dated in June 
1999 and February 2002 informed the veteran what was needed 
to substantiate his claims for service connection and 
complied with the VA's notification requirements.  The issues 
of entitlement to service connection for lumps in the joints, 
numbness in the hands, spots on the arms and legs, and right 
shoulder injury residuals were all re-adjudicated by the RO 
in October 2001 so as to comply with the VCAA, and the 
veteran was also notified of the recently enacted VCAA in the 
February 2002 SSOC.  Accordingly, the Board finds that the 
notice requirements of the VCAA and implementing regulations 
are met.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues addressed below.  The RO 
has obtained the veteran's service medical records and his 
extensive post-service treatment records.  Reasonable efforts 
were made to obtain all relevant evidence identified by the 
veteran, and all evidence obtained was considered.  The Board 
notes in this regard that in December 1998 the veteran was 
furnished three VA Form 21-4142's, Authorization for Release 
of Information, to authorize release to VA of medical records 
from three private medical providers.  He has not returned 
the forms to VA.  The Board observes that "the duty to 
assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The veteran 
was afforded a VA Agent Orange examination in December 1994.  
In addition, he appeared and presented testimony at a hearing 
on appeal before a local VA hearing officer in December 1998.  
All reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Where, as here, there has been substantial compliance with 
the new legislation and the new implementing regulation, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).   

II.  Laws and Regulations

A final prior denied claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to such claim.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

Generally service connection may be established for 
disability due to injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992),. 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Porphyria cutanea tarda; 
Respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea); and Soft-tissue sarcoma.  See 38 C.F.R. 
§ 3.309(e) (2001).

III.  Factual Findings and Analysis

Liver Disorder

The veteran claims he was exposed to Agent Orange and 
subsequently experienced problems with his liver.  He 
indicates that he was treated at the VA Medical Center (VAMC) 
in Portland, Oregon about seven years prior to 1988.  A 1999 
attempt by the RO to obtain treatment records from this VA 
medical facility produced the response that only records 
since 1994 were available.

The veteran's service medical records reveal no evidence of 
complaints of or treatment for liver problems.  

A December 1968 VA examination report indicates that the 
veteran's digestive system was normal.  No liver disorder was 
diagnosed.  

In a February 1989 rating decision the RO denied the 
veteran's claim for service connection for  "hepatitis, 
liver condition."  The claim was denied because while the 
veteran may have been exposed to Agent Orange his service 
medical records showed no evidence of a liver condition.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated in 
February 1989.  He did not initiate an appeal of the February 
1989 denial within one year of notification.  Hence, the 
February 1989 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

Evidence received since the February 1989 rating decision 
includes VA and private medical records as well as the 
transcript of a RO hearing.

An October 1994 VA Nursing Assessment shows that the veteran 
gave a history of being treated for swelling of the liver 
about six years earlier.  He mentioned that hepatitis was 
ruled out at the time.  

A November 1994 VA progress note shows that abdominal pain, 
questionable etiology was diagnosed.  The progress note also 
indicated that no evidence of a liver disorder was 
demonstrated on blood testing.  

On VA Agent Orange examination in December 1994, the veteran 
complained of liver pain.  It was noted that he had had a 
normal right upper quadrant ultrasound and liver tests while 
experiencing symptoms.  The report also mentioned that the 
veteran had a history of infectious hepatitis when he was in 
his twenties.  Abdominal examination showed no 
hepatosplenomegaly, mild diffuse tenderness, and no 
peritoneal signs.  History of hepatitis when younger was 
diagnosed.  It was also noted that recent ultrasound was 
normal and that follow-up laboratory reports conducted in 
conjunction with the examination were normal.  

In his August 1996 substantive appeal, the veteran claimed 
that his claimed liver disorder could be due to exposure to 
porphyria cutanea tarda.  The Board observes that the record 
is devoid of findings reflective of the fact that the veteran 
has ever had this disorder.  

At a December 1998 hearing at the RO, the veteran indicated 
that following his service separation he was treated at 
various private hospitals for liver-related problems.  
However, as indicated above, he has not authorized release of 
these medical records to VA.  He also testified that while he 
suffered pain and swelling of the liver, hepatitis had never 
been diagnosed.  

After reviewing the record, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
liver disorder.  In the February 1989 rating decision, it was 
determined that  while the veteran may have been exposed to 
Agent Orange his service medical records showed no evidence 
of a liver disorder.  The additional evidence received since 
then does not tend to show otherwise.

None of the evidence submitted in support of the veteran's 
claim since February 1989 is "material".  While the 
evidence does document that the veteran complained in the 
course of a December 1994 VA examination that he had liver 
pain, it does not reflect that he has a liver disorder 
related to service. 

The critical question in this case was and remains whether 
there is medical evidence linking any current liver disorder 
to service.  The evidence received since the February 1989 
rating decision does not adequately address this fundamental 
question as to the veteran's claim.  The Board notes that the 
record is still devoid of any medical opinion, either private 
or VA, that indicates the veteran has a current liver 
disorder which is related to his period of service.  The 
Board finds that the additional evidence received is not 
probative of this critical question, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, and is not material.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

While the appellant is competent to allege that he has a 
liver disorder, as a layperson he is not qualified to offer a 
medical opinion as to the diagnosis and etiology of current 
disability.  See Espiritu, supra.  

Because the evidence submitted subsequent to the February 
1989 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), the veteran's claim for 
entitlement to service connection for a liver disorder may 
not be reopened. 

Lumps in the Joints

The veteran's service medical records do not show that he 
either complained of, or was treated for, problems associated 
with lumps in the joints during his period of military 
service.  A VA examination report dated in December 1968, 
likewise, includes no findings of such a disorder.

On December 1994 VA Agent Orange examination, the veteran 
complained of multiple "lumps" for the last 6 or 7 years.  
Lymph node examination revealed no pathological adenopathy.  

A VA progress note dated in January 1995 shows that the 
veteran complained of lumps on various parts of his body, 
most adjacent to joints such as his knees, fingers, and 
shoulders for a period of six years.  No active disease was 
diagnosed.  On an April 1995 VA Outpatient Request for 
Consultation, the veteran again complained of painful lumps 
on his extremities.  Examination showed no red or swollen 
joints.  Tenderness along tendons was observed, with few 
areas of localized induration.  

A July 1995 VA progress note reveals that neither redness nor 
swollen joints were observed on examination.  Rheumatic 
syndrome localized to tendons/bursae was diagnosed.  

An August 1995 VA rheumatology clinic treatment record shows 
that the veteran gave a six-year history of mechanical joint 
pain associated with "nodules."  Lumps in the joints were 
not noted on examination.  The examiner reported that he was 
unable to come to a specific diagnosis.  

A September 1996 private medical record includes a diagnosis 
of diffuse arthralgias.  Examination showed no obvious joint 
swelling, synovitis, or deformity.  The report also noted 
that while the veteran sought to draw the examiner's 
attention to "lumps" deep in his joints (elbows, wrists, 
shoulders), the examiner noted that he could not palpate 
abnormalities.  A private medical record dated in February 
1998 showed a diagnosis of chronic pain with fibromyalgia.  
Neither record shows that the presence of lumps in the joints 
were observed on examination.  

At his personal hearing in December 1998 the veteran 
testified that he believed that dioxin poisoning essentially 
caused his problems regarding lumps in his joints.  He added 
that the condition had never been diagnosed.  

The only evidence of record indicating that the veteran has a 
current problem associated with lumps in his joints is his 
own testimony and allegations.  As a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu, supra.  

While the veteran's claim is based on a theory of causality 
linked to herbicide exposure in service, the lumps in the 
joints disorder identified in the instant case is not a 
disorder afforded a presumption based on Agent Orange 
exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309.  He may 
still establish service connection for such disability, by 
showing onset in service or medical evidence of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994).  However, he must first meet the threshold requirement 
of showing current disability, i.e., a medical diagnosis.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, 
service connection for lumps in the joints due to Agent 
Orange exposure must be denied as there is no competent 
evidence of a current disorder.  Id.  

Nerve Disorder to include Numbness in the Hands

The veteran's service medical records do not show that he 
either complained of, or was treated for, problems associated 
with a nerve disorder in service.  Problems with nerves and 
numbness were not observed On VA examination in December 
1968.  

On December 1994 VA Agent Orange examination, the veteran 
complained of shooting pains down both upper extremities and 
numbness down the ulnar aspect of both upper extremities.  
Shooting pains in both upper extremities consistent with 
neuropathic pain were diagnosed.  Nerve conduction testing 
had been ordered to rule out any radiculopathy or peripheral 
nerve entrapment.  An addendum to the report noted that such 
testing findings were normal; there was no evidence of either 
neuropathy or radiculopathy.  

In a VA Form 21-4138, received in February 1995, the veteran 
claimed entitlement to service connection for a nervous 
disorder, to include numbness in his hands.  He felt that 
this condition was caused by his having been exposed to Agent 
Orange.  

At his personal hearing in December 1998 the veteran 
testified that he believed that dioxin poisoning caused his 
problems of numbness in the hands.  He added that such 
condition had never been diagnosed.  

The only evidence of record indicating that the veteran has a 
current problem associated with a nervous disorder, 
manifested by numbness of the hands, is in the veteran's own 
testimony and allegations.  As a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu, supra.  

While the veteran is presumed to have been exposed to 
herbicides during his period of service, a disorder 
associated with numbness of the hands, as claimed in the 
instant case, is not a disorder afforded a presumption based 
on Agent Orange exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309.

The veteran may still establish service connection for such 
disability, by showing onset in service or medical evidence 
of direct causation.  Combee, supra.  However, he must first 
meet the threshold requirement of showing current disability, 
i.e., a medical diagnosis.  Hickson, supra.  The veteran's 
claim of entitlement to service connection for a nerve 
disorder to include numbness in the hands must be denied as 
there is no competent evidence of a current disorder.  



A Disorder Manifested by Spots on the Arms and Legs

The veteran's service medical records do not show that he 
either complained of, or was treated for, problems associated 
with spots on his arms and legs.  In October 1968, a rash on 
his legs was diagnosed. A medicated cream was prescribed.  
The Board notes parenthetically at this juncture that the 
veteran has established service-connection for a skin 
disability, manifested by "dermatitis, eczematoid, tinea 
cruris, pedis, xerosis and manuum [sic] of the groin, feet, 
and hands, secondary to fungal infections."  See August 1995 
RO rating decision.  

While various skin disorders were diagnosed on VA 
dermatologic examination in December 1968, spots on the arms 
and legs were not reported.  

In VA Form 21-4138, received in February 1995, the veteran 
claimed service connection for spots on his arms and legs.  
He felt that this condition was caused by his having been 
exposed to Agent Orange.  

On VA fee-basis skin examination in January 1998, the veteran 
reported breaking out in the area of his groin, palms, and 
soles of his feet.  Examination showed that his skin looked 
"quite good".  There was no evidence of abnormality ed.   

At a personal hearing in December 1998, the veteran testified 
that he believed that dioxin poisoning essentially caused his 
problems of spots on his arms and legs.  He indicated that at 
times he experienced blotchy hair loss associated with this 
condition.  

The only evidence of record indicating that the veteran has a 
current problem associated with spots on his arms and legs is 
in his own testimony and allegations.  As a layperson, he is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu, supra.  
The veteran bases this claim on a theory that the claimed 
disability resulted from herbicide exposure in service.  
However, the claimed disorder is not one afforded a 
presumption based on Agent Orange exposure.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309.
The veteran may still establish service connection for such 
disability, by showing onset in service or medical evidence 
of direct causation.  Combee, supra.  However, he must first 
meet the threshold requirement of showing current disability, 
i.e., a medical diagnosis.  Hickson, supra.  In this case, 
the veteran's claim of entitlement to service connection for 
spots on the arms and legs due to Agent Orange exposure must 
be denied as there is no competent evidence of a current 
disorder.  

Right Shoulder Injury Residuals

The veteran's service medical records do not show that he 
either complained of, or was treated for, problems associated 
with his right shoulder.  He incurred a right arm fragment 
wound in September 1967, and service connection has been 
established residuals of that injury. 

On VA examination in December 1968, a right shoulder disorder 
was not diagnosed.  However, a diagnosis of bullet wound, 
right upper arm, muscle group V, mild, was diagnosed.  In a 
Report of Contact dated in June 1995, the veteran asserted 
that his right shoulder was injured while he was in the Army 
in Vietnam in 1967, as a result of having an M-60 machine gun 
slammed repeatedly against his shoulder.  

A September 1996 private medical record shows that the 
veteran complained of pain affecting various body parts, 
including his shoulders.  Examination showed no obvious joint 
swelling, synovitis, or deformity.  A right shoulder disorder 
was not diagnosed.  

At a personal hearing in December 1998, the veteran testified 
essentially to the effect that he injured his right shoulder 
and collarbone by slamming his service rifle repeatedly 
against his shoulder.  He also testified that he sustained a 
right shoulder shrapnel injury in service.  He claimed that 
in the 1970's he was treated for right shoulder problems at 
the VAMC outpatient clinic in Portland, Oregon.  An attempt 
by the RO to obtain treatment records from this VA medical 
facility in 1999 showed that records from this location were 
only available since 1994.  He added that he was not having 
problems with his right shoulder except for the fact that 
clothes never fit correctly.  

Regardless of any of the above, the only evidence of record 
that the veteran has a current right shoulder disability is 
in his own testimony and allegations.  As a layperson, he is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu, supra.  
The claim must be denied as there is no competent evidence of 
a current right shoulder disorder.  Hickson, supra.  


ORDER

The appeal to reopen a claim of service connection for a 
liver disorder is denied.  

Service connection for lumps in the joints, a nerve disorder 
to include numbness in the hands, and a disorder manifested 
by spots on the arms and legs is denied.

Service connection for right shoulder injury residuals is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

